Exhibit 10.1

A MARK OF *** IN THE TEXT OF THIS EXHIBIT INDICATES THAT CONFIDENTIAL MATERIAL
HAS

BEEN OMITTED. THIS EXHIBIT, INCLUDING THE OMITTED PORTIONS, HAS BEEN FILED

SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION

PURSUANT TO AN APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF

THE SECURITIES EXCHANGE ACT OF 1934.

LOGO [g33929ex10_1pg1.jpg]

 

       FTI Consulting        500 East Pratt Street Eric B. Miller        Suite
1400 Executive Vice President        Baltimore, MD 21202 General Counsel       
410-951-4827 Direct        410-951-4878 Fax

Personal and Confidential

July 27, 2009

Mr. Declan Kelly

c/o FTI Consulting, Inc.

Three Times Square

New York, New York

Dear Declan:

Reference is made to your Employment Agreement with FD U.S. Communications Inc.
(“FD US”) and FTI Consulting, Inc. (“FTI”) dated as of October 3, 2006, as
amended by that certain letter agreement dated August 1, 2008 (the “Employment
Agreement”), which sets forth the terms and conditions of your employment with
FTI, and to your Restricted Stock Agreement with FTI dated as of October 4,
2006, as amended by Amendment No. 1 to Restricted Stock Agreement dated as of
November 21, 2007, which, among other things, amends the restrictive covenants
imposed on you under the terms of the FD Offer (the “Amended RSA”). This
agreement (“Agreement”) shall govern the terms of your separation of employment
and the terms of your post-employment consulting arrangement with FD US and FTI.
All of the terms and conditions of the Employment Agreement that are not amended
herein will remain valid, binding and in full force and effect. All of the terms
and conditions of the Amended RSA that are not amended herein will remain valid,
binding and in full force and effect. This Agreement is subject to the approval
of the Compensation Committee of the Board of Directors of FTI.

 

1. Your last day of employment with FTI and its affiliates (the “Company”),
including FTI LLC, and FD US will be October 5, 2009. The Employment Agreement
will be deemed terminated effective on and as of October 6, 2009, subject to the
continued operation and effect of Section 31(c) of the Employment Agreement.
Except as expressly set forth herein, you shall not be entitled to any payments
as a result of the termination of your employment.

 

2.

Effective upon the execution of this Agreement, you will no longer serve as
Executive Vice President-Chief Integration Officer of FTI, Chairman of
FD-Americas and FD-Ireland, and



--------------------------------------------------------------------------------

Mr. Declan Kelly

June 27, 2009

Page 2

 

 

Chairman of the Executive Management Committee of FTI, and you are hereby
relieved of all duties and responsibilities associated with such positions. You
hereby resign as an officer and director of all affiliates of FTI and as a
trustee of the FD Employee Benefit Trust, and you shall execute promptly all
documents necessary or appropriate to evidence such resignations.

 

3. During the period from the date hereof through October 5, 2009, you will
continue to report to the CEO of FTI and shall be entitled to receive your base
salary under the Employment Agreement (the “Base Salary”).

 

4. During the period from the date hereof through October 5, 2009, you will
consult and work with the CEO of FTI and other members of FTI and FD senior
management (i) to facilitate an orderly transition of leadership of the
corporate integration and marketing functions, (ii) to develop and implement a
plan to communicate the change in your status, duties and responsibilities to
FTI and FD employees, clients and other constituents and (iii) to develop and
implement a plan reasonably calculated to facilitate the continued and
uninterrupted provision of client services to FD clients, as identified on
Schedule 1 hereof and referred to collectively herein as the “Key Accounts”. You
will be entitled to receive additional compensation attributable to the Key
Accounts as set forth in detail on Schedule 2.

 

5. Subject to Compensation Committee approval, you will be entitled to receive a
bonus as set forth in detail in Schedule 3. Bonus awards shall be subject to
your strict continued compliance with the restrictive covenants set forth in
paragraph 7 herein. Your bonus award, if any, will be paid in March, 2010 when
bonus award payments are made to senior officers of FTI.

 

6. All equity awards scheduled to vest through and including October 4, 2009,
shall vest in accordance with the terms of the Amended RSA and the terms of the
award agreements related to your employment. You acknowledge that all restricted
stock and options that do not vest on or before such date shall be forfeited on
and as of October 6, 2009. You will not be subject to the trading window after
the trading window opens after the second quarter earnings release.

 

7.

You hereby reaffirm your obligation to comply strictly with the post-employment
restrictions in the Employment Agreement during the twelve month period
commencing October 6, 2009, and you hereby reaffirm your obligation under the
Amended RSA, during the period up to and including June 15, 2011, not to
(a) become employed by or a partner in or a consultant to any financial
communications business competing with FD and/or any of its affiliates (the
“Group”) in any one or more countries in Western Europe, or in the United States
or Canada or South Africa or Dubai or Hong Kong or China or India or Bahrain or
Russia (a “Competing Business”) and in a manner in which your employment,
partnership or consultancy would compete with the Group, (b) solicit clients or
employees of the Group



--------------------------------------------------------------------------------

Mr. Declan Kelly

June 27, 2009

Page 3

 

 

away from the Group for the benefit of a Competing Business or (c) willfully or
deliberately disclose to any person information which is confidential to the
Group, subject only to the following express exceptions: (a) your performance of
services as an independent contractor

to FTI during the period October 6, 2009 through and including June 15, 2011, or
earlier in the event you terminate the independent contractor relationship prior
thereto; and (b) your employment (whether directly or through an entity owned by
you) of Sue Bloomberg.

 

8. Ownership of your mobile telephone number will be transferred to you as soon
as practicable after the execution of this Agreement, and you shall be solely
responsible for all telephony fees and charges incurred on and after the date of
transfer.

 

9. You will be reimbursed, in accordance with standard FTI expense reimbursement
practice, for all business related expenses incurred by you during the period
through October 5, 2009, and for all business related expenses incurred in
connection with the Key Accounts (or approved in advance by the CEO of FTI)
during the period through June 15, 2011. You must submit your requests for
reimbursement of business expenses, accompanied by proper documentation,
consistent with past practice. FTI will use its best efforts to pay all expense
requests eligible for reimbursement within ten (10) working days of the date of
the submission of a properly documented expense reimbursement request.

 

10.

During the period from October 6, 2009 through June 15, 2011, you (or an entity
to be formed and owned by you) will serve as an independent contractor
consultant to FTI and FD. During such period you will not hold yourself out as
an employee, agent or authorized representative of FTI or FD or negotiate or
enter into any agreements on behalf of FTI or FD. You will be entitled to
receive the compensation as set forth on Schedule 2 hereof. You acknowledge and
agree that excluding you, all engagements and projects, including the Key
Account engagements, will be staffed exclusively with FTI and/or FD personnel.
You acknowledge and agree that as an independent contractor consultant you may
be provided or come into contact with Confidential Information of FTI, FD or
their respective clients. The term “Confidential Information” shall mean any and
all information which is furnished to you by or on behalf of FTI, FD or their
respective, whether in written, oral or electronic form. You agree not to use
any Confidential Information for your own use or for any purpose except to carry
out the provision of services contemplated hereunder. You agree to hold such
Confidential Information in strict confidence and not to disclose such
Confidential Information to any third parties, except as required by law or
judicial process. The parties are and intend to be independent contractors with
respect to the services contemplated under this Section 10. Neither party shall
act as an agent of the other party and neither shall be entitled to enter into
any agreements or incur any obligations on behalf of the other party. No form of
joint employer, joint venture, partnership or similar relationship between the
parties is intended or hereby created. You shall: (i) be responsible for the
timely withholding and payment of all taxes, including federal, state and local
taxes, including by way of illustration



--------------------------------------------------------------------------------

Mr. Declan Kelly

June 27, 2009

Page 4

 

 

but not limitation, federal and state income tax, social security tax, Medicare
tax, unemployment insurance taxes, and any other taxes or business license fees
as required and (ii) indemnify, defend and hold harmless FTI to the extent of
any obligations imposed by law on FTI to pay any withholding taxes, social
security, unemployment or disability insurance, or similar items in connection
with any payment made to you by FTI for services provided.

 

11. In the event you determine to accept a position in government service that
prohibits or materially impairs your performance of services as an independent
contractor consultant to FTI or FD through June 15, 2011, you will provide not
less than thirty (30) days’ written notice of such decision to the CEO of FTI,
and during such notice period you will consult and work with the CEO of FTI and
other members of FTI and FD senior management, as well as the pertinent client
facing FD professionals, to develop and implement a plan reasonably calculated
to facilitate the continued and uninterrupted provision of client services to
the Key Accounts.

 

12. You and your family shall be entitled to continued medical and dental
insurance coverage at present levels through June 15, 2011. Thereafter, you will
be eligible to continue your health insurance coverage under COBRA, as in effect
at such time. You will receive further details on these conversion/continuation
rights in a separate document from FlexAmerica.

 

13. You will continue to have the use of a leased company car in accordance with
Section 5(d) of your Employment Agreement through June 15, 2011. In the event
applicable FTI insurance arrangements do not permit the continued use of a
leased company car after October 5, 2009, suitable and mutually acceptable
alternative arrangements will be made.

 

14. Since, as part of your employment, you have had access to information of a
nature not generally disclosed to the public, you will be expected to keep
confidential and not disclose to anyone, the business, proprietary, and trade
secret information in your possession, as well as the confidential, or otherwise
proprietary information regarding FTI and FD’s employees, and personnel
practices and related matters. You agree that you will not take, copy, use or
distribute in any form or manner confidential or proprietary documents or
information, including, but not limited to, research and development materials,
lists of customers or potential customers, financial information, business and
strategic plans, software programs and codes, access codes, and other similar
materials or information.

 

15.

You agree that as soon as practicable, you will return any and all company
property in your possession, including, but not limited to, your computer,
software programs, client lists, marketing information, pricing information,
personnel materials or files, handbooks, manuals, policies, memoranda, notes,
and drafts thereof, and any other documents or property (and any summaries or
copies thereof), unfinished versions or reproductions of any items developed by
you and/or obtained by you or on your behalf, directly or indirectly, pursuant
to your employment (collectively, the “Business Records”). This includes all
files



--------------------------------------------------------------------------------

Mr. Declan Kelly

June 27, 2009

Page 5

 

 

and other company property stored in your home office. You further agree that
you will not retain copies, summaries, excerpts or duplicates of any such
Business Records. Notwithstanding the foregoing, you will continue to have
reasonable access to all information appropriate or necessary to perform your
employment duties through October 5, 2009, and to perform independent contractor
consulting services with respect to the Key Accounts during the period from
October 6, 2009 through and including June 15, 2011. Moreover, for the avoidance
of doubt, all Business Records related to the Key Accounts and generated by you
or on your behalf during the period from October 6, 2009 through and including
June 15, 2011 shall be considered company property, and shall be returned at the
end of such period. You further agree that you will not retain copies,
summaries, excerpts or duplicates of any such Business Records.

 

16. You will retain all vested retirement benefits under 401(K) and other
qualified pension plans.

 

17. You will continue to enjoy all rights to indemnification, and to be held
harmless and to be defended under the Company by-laws, policies, corporate
resolutions and procedures, including for acts and omissions through October 5,
2009. You shall continue to be covered under all corporate insurance policies
for acts and omissions in your capacity as an employee, officer and director of
the Company through October 5, 2009.

 

18.

Nothing contained herein is intended to, or should be construed as, a
modification of your rights (including, but not limited to, your right to
receive additional amounts in cash) and obligations under the FD offer documents
in connection with FTI’s acquisition of FD, including with respect to future
earnout payments and the distribution of restricted stock. For the avoidance of
doubt, the termination of your employment relationship will not impact the
release of restricted stock on the third (3rd) anniversary of FTI’s acquisition
of FD or the distribution and payment of any future earnout payments (it is
projected that the final payment will be made in March 2010), all as described
in the FD offer documents.

 

19. You acknowledge that this Agreement is a full and accurate statement of the
understanding between the parties. The terms of this Agreement may not be
modified, except by mutual consent of the parties. Any and all modifications
must be reduced to writing and signed by the parties to be effective.

 

20. Consistent with Company policy, in response to any requests for employment
references, the Company will provide only job titles and dates of service.
Salary information will be provided only with written authorization from you.

 

21.

The parties shall not issue publicity, news release or other announcement,
written or oral, disclosing the contents of this Agreement or the substance of
the negotiations without the prior written approval of the other party, except
as required by law or legal process, and excluding announcements required under
the securities laws, with respect to which you will have a reasonable
opportunity to review and comment. For the avoidance of doubt, the Company shall
be entitled to discuss the fact of your impending separation from the



--------------------------------------------------------------------------------

Mr. Declan Kelly

June 27, 2009

Page 6

 

 

Company with other employees of the Company and its affiliates, in order to
avoid disruption and to facilitate a smooth transition. Each party will refrain
from taking action or making statements, written or oral, that disparage or
defame the goodwill or reputation of you or the Company, its directors,
officers, agents and employees. Notwithstanding any provision in this Agreement
or otherwise to the contrary, both you and the Company shall be and are
authorized to provide truthful testimony under oath on any occasion you or the
Company is under oath and are authorized to reply truthfully to any order of any
court or other forum including, but not limited to, any subpoena, without such
constituting a violation of your or the Company’s obligations under this
paragraph or otherwise.

 

22. In the event of a breach of this Agreement by either party that results in
the institution of legal proceedings, the prevailing party shall be entitled to
recover reasonable fees and expenses of counsel as part of its damages for such
breach, in addition to any other relief to which the party may be entitled.

 

23. This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement and shall become effective when a
counterpart has been signed by each of the parties hereto and delivered to the
other, electronic signatures shall be deemed original signatures for all
purposes.

 

24. This agreement will be governed by the laws of the state of Maryland,
without regard to any conflicts of laws provisions.

Your signature below will confirm that you are entering into this Agreement
voluntarily and with a full understanding of all of the above terms. In
addition, once signed, this Agreement will, except as otherwise provided
expressly herein, set forth the entire agreement between the Company and you,
and will supersede all previous agreements or discussions concerning your
employment or the termination thereof and your relationship with the Company.

 

Sincerely,   /S/ ERIC B. MILLER   Eric B. Miller   Executive Vice President  
General Counsel  

Agreed and Accepted this 27th

day of July, 2009

 

/S/ DECLAN KELLY

  Declan Kelly  



--------------------------------------------------------------------------------

A MARK OF *** IN THE TEXT OF THIS EXHIBIT INDICATES THAT CONFIDENTIAL MATERIAL
HAS

BEEN OMITTED. THIS EXHIBIT, INCLUDING THE OMITTED PORTIONS, HAS BEEN FILED

SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION

PURSUANT TO AN APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF

THE SECURITIES EXCHANGE ACT OF 1934.

Mr. Declan Kelly

June 27, 2009

Page 7

 

SCHEDULE 1

Key Accounts:

***

For the avoidance of doubt, the Agreement is not contingent on the actual
retention of the Key Accounts. In the event a Key Account should elect to
terminate its relationship with FTI or FD and/or curtail or diminish services
requested of FTI or FD, or in the event FTI or FD elects to terminate or modify
service to a Key Account, the Agreement shall continue in full force and effect,
including with respect to the other Key Accounts and other accounts that remain
with FTI or FD.



--------------------------------------------------------------------------------

A MARK OF *** IN THE TEXT OF THIS EXHIBIT INDICATES THAT CONFIDENTIAL MATERIAL
HAS

BEEN OMITTED. THIS EXHIBIT, INCLUDING THE OMITTED PORTIONS, HAS BEEN FILED

SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION

PURSUANT TO AN APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF

THE SECURITIES EXCHANGE ACT OF 1934.

Mr. Declan Kelly

June 27, 2009

Page 8

 

SCHEDULE 2

During the period July 1, 2009 through October 5, 2009, you will be entitled to
additional compensation equal to the positive value, if any, of: (a) *** percent
(***%) of all fees invoiced and collected on account of your personal hours
billed during such period to the Key Accounts excluding *** and *** (the “Key
Account Personal Billings”), with payment to be made 10 working days after such
fees are collected; plus (b) with respect to *** (excluding ***), an amount
equal to the Net Revenues (as defined below) received by FD for services
rendered to such company multiplied by *** (the “*** Origination Fee”), with
payment to be made 10 working days after such fees are collected, plus (c) with
respect to ***, an amount equal to the Net Revenues received by FD for services
rendered to such company within the scope of the Statement of Work under the
existing retainer agreement multiplied by *** (the “*** Origination Fee”) minus
(d) an amount equal to your monthly Base Salary paid.

During the period October 6, 2009 through June 15, 2011, you will be entitled to
receive the Key Account Personal Billings, the *** Origination Fee, and the ***
Origination Fee, with payment of such fees, in each instance, to be made 10
working days after such fees are collected.

During the entire period July 1, 2009 through June 15, 2011, compensation to you
for new projects originated from the *** outside the scope of the Statement of
Work under the existing retainer agreement will be subject to further agreement
in consultation with FTI senior management. Compensation payable to you for fees
invoiced and collected on account of your personal hours billed during such
period on engagements that you originate for new clients, will be the subject of
a further agreement. FD will have the final approval right with respect to new
client intake, and with respect to the terms and conditions of engagement and
billing matters for new clients and Key Accounts, provided however, that you
will be consulted regarding the invoices to Key Accounts before the bills are
rendered, you will receive a copy of all invoices rendered to Key Accounts at
the time they are rendered and you will be notified when the invoices are paid.
Furthermore, if you agree to perform services for existing FD clients other than
the Key Accounts, you will also be entitled to receive *** percent (***%) of all
fees invoiced and collected on account of your personal hours billed during such
period to such client engagements, with payment of such fee to be made 10
working days after such fees are collected.

Net Revenues shall have its usual meaning in the investor relations and public
relations industry, namely:

 

  (a) Commissions including discounts and rebates not due to clients;

 

  (b) Fees;



--------------------------------------------------------------------------------

Mr. Declan Kelly

June 27, 2009

Page 9

 

  (c) Mark up on production and materials purchased outside or produced in
house; and

 

  (d) Hours billed (if applicable).

Income items excluded from the calculation are as follows:

 

  (a) Interest or other financial source income.

 

  (b) Discounts gained from early payment or prepayment of suppliers.

 

  (c) Rental income.

 

  (d) Capital gains or losses on sale of assets.

 

  (e) Foreign exchange gains or losses.

 

  (f) VAT or other local equivalent sales tax.



--------------------------------------------------------------------------------

A MARK OF *** IN THE TEXT OF THIS EXHIBIT INDICATES THAT CONFIDENTIAL MATERIAL
HAS

BEEN OMITTED. THIS EXHIBIT, INCLUDING THE OMITTED PORTIONS, HAS BEEN FILED

SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION

PURSUANT TO AN APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF

THE SECURITIES EXCHANGE ACT OF 1934.

Mr. Declan Kelly

June 27, 2009

Page 10

 

SCHEDULE 3

If FTI reports 2009 earnings per share not less than $***, you will be entitled
to receive a bonus in the amount of $400,000. If FTI reports 2009 earnings per
share of $*** to $***, the bonus amount will be $300,000; and if FTI reports
2009 earnings per share of $*** to $***, the bonus amount will be $350,000. If
FTI reports 2009 earnings per shares of less than $*** per share, the amount of
the bonus award, if any, will be set in the absolute discretion of the CEO of
FTI.